838 So.2d 702 (2003)
Manuela MARSHALL, Appellant,
v.
STATE of Florida, et al., Appellees.
No. 5D02-1615.
District Court of Appeal of Florida, Fifth District.
March 7, 2003.
Manuela Marshall, Lowell, pro se.
Susan Schwartz, Assistant General Counsel, for Appellee, Department of Corrections.
*703 No Appearance for Appellee, State of Florida.
GRIFFIN, J.
Appellant, Manuela Marshall ["Marshall"], appeals the denial of a petition for writ of mandamus directed to the Florida Department of Corrections ["DOC"] to compel the award of gain time under section 944.275(3)(a), Florida Statutes (1981). Marshall is not entitled to issuance of a writ of mandamus directing the DOC to award her six days gain time for work performance "over and above that which may normally be expected." Even if her performance had been exemplary, and even if she is correct that the DOC's interpretation of the statute is unduly narrow, the award is plainly discretionary. Mandamus does not lie to compel the exercise of discretion in a particular fashion or to establish a right.
AFFIRMED.
TORPY, J., and COBB, W., Senior Judge, concur.